DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 15-23, in the reply filed on 28 May 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is still deemed proper and is therefore made FINAL.
Claims 24-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 May 2021.
Applicant’s request for rejoinder is noted and will be reconsidered in the event of allowable subject matter.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites “of at least at least” where “at least” is in duplicate.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 15 recites “an aluminum-based coating applied upon the press-form-hardened steel sheet; a coat containing aluminum and silicon, said coat being applied upon the coating in a hot-dipping process” (emphasis added).  Claim 15 recites a first aluminum based coating upon the steel and a second coat of aluminum and silicon applied upon the first coating.  This is not found to be supported in applicant’s originally filed disclosure.  Applicant has support for an aluminum-based 
It is noted that the instant claims were filed with a preliminary amendment 12 October 2018.  However, per MPEP 714.01(e) a preliminary amendment filed with a submission to enter the national stage of an international application under 35 U.S.C. 371  is not part of the original disclosure under 37 CFR 1.115(a) because it was not present on the international filing date accorded to the application under PCT Article 11. See MPEP 1893.03(b).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites an inter-diffusion zone thickness defined in dependence on a layer support of the coat and an equation thereof.  It is unclear what “a layer support” entails and therefore the public is not appropriately appraised of the scope of the claim.  It is unclear if “a layer support” is the underlying steel sheet, an underlayer coating, or a 
Claims 16 and 17 recite “depending upon a current layer support of a starting material” and this phrase renders the claims indefinite as claim 15 recites “a layer support” rather than “a current layer support” and it is unclear if these are the same materials or not.  Further, “current layer support” renders the claims indefinite as it is unclear if “current” is referencing electrical properties or the instant form of an invention.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Drillet et al. (US 2011/0165436) in view of Banik et al. (US 2014/0048181).
Considering claim 15, Drillet teaches coat steel strips for preparing hot-stamped products (abstract).  The steel may be hardened in a stamping operation (Paragraph 100) (i.e. press-form-hardened) and is coated with either a coating of aluminum or aluminum alloy (Paragraph 39) optionally of an Al-Si alloy (Paragraph 71) optionally on both sides of the steel (Paragraph 42) (i.e. first and second coatings of an Al-based coating and a Al-Si coat).  Figure 1 (reproduced below) depicts the layer structure formed of (a) an interdiffusion layer, (b) an intermediate layer), (c) an Al-rich intermetallic layer and (d) a superficial layer (Paragraphs 32 and 56).  The interdiffusion 

    PNG
    media_image1.png
    351
    579
    media_image1.png
    Greyscale

In a related field of endeavor, Banik teaches flat steel products intended to be hot press formed including a base of steel and an anti-corrosion layer with a separate finishing coating (abstract).  The anti-corrosion layer may be an Al-based protective coating (Paragraph 35), such as an Al-Si material (Paragraph 114).  The finishing coating may comprise oxides, hydroxides, etc. of metals including Al, etc. (Paragraph 34) and allows for extremely effective heating even at high temperatures, acts as a lubricant, and as a barrier between the steel and the die during hot forming which prevents deposits from building up on the die (Paragraphs 25-27).  The finishing coating has a thickness of 0.01-5 microns (Paragraph 38).
As both Drillet and Banik teach Al-coated steel sheets for press-forming, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Drillet with the aluminum oxide/hydroxide finishing coating taught by Banik as this is known to allow for extremely effective heating even at high temperatures, to act as a lubricant, and as a barrier between the steel and the die during hot forming which prevents deposits from building up on the die and one would have had a reasonable expectation of success.  Modified Drillet teaches an Al-Si coated steel sheet with overlapping thicknesses as those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie
Considering claims 16-17, Drillet teaches where the interdiffusion layer has a thickness of 15 microns or less including examples of 6, 4, and 2 microns (Paragraph 60) which overlaps the disclosed thickness of the inter-diffusion zone disclosed by applicant in Paragraphs 34-36 of the originally filed specification.  See MPEP 2144.05.
Considering claims 18-19, Banik teaches where the finishing coating has a thickness of 0.01-5 microns (Paragraph 38).  See MPEP 2144.05.
Considering claims 20-22, Drillet is silent regarding the claimed porosity.  However, Drillet teaches where the Al-coated steel sheet is heated from 880-940 ˚C for 3-13 min including heating and holding times (Paragraph 62).  This is substantially identical to the heating conditions disclosed by applicant as forming the claimed coating (Paragraphs 46-48; Table 1) and therefore the coating of Drillet is considered to possess the claimed porosity as substantially identical materials treated in a substantially identical manner are expected to behave the same way, absent an objective showing.  See MPEP 2112.  
Considering claim 23, Drillet teaches where the coating is formed from a bath containing by weight Si: 8-11%, Fe: 2-4%, balance Al and impurities (Paragraph 72).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Uchida et al. (US 4,546,051), Kobayashi et al. (US 6,017,643), Spehner et al. (US 2011/0006491), Cho et al. (US 2011/0300407), and Coryell et al. (US 2013/0037178) teach similar Al-coatings as that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784